Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are allowable, with Claim 19 canceled. 

Response to Arguments
Applicant argues the 103 rejection, on page 7, in view of Edhouse et al., (US 2013/0046238), stating that the prior art allegedly doesn't teach “the plunger connected to the cam member by a releasable coupling comprising interconnecting engagement features on the plunger and the cam member”. The examiner has fully considered applicant's argument, and agrees the prior art doesn’t teach these features. See allowable subject matter below.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with THOMAS KEATING on 02/11/2022.
Claim 13, line 5, “a second spring” is amended to be “a second drive spring”.
Regarding Claim 14, line 1, “first spring” is amended to be “the first drive spring”.
Regarding Claim 14, line 2, “the second spring” is amended to be “the second drive spring”.
Regarding Claim 16, line 11, “a second spring” is amended to be “a second drive spring”.
Regarding Claim 18, line 2, “the releasable coupling” is amended to be “a releasable coupling”.

Allowable Subject Matter
Claims 1-18 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Edhouse et al., (US 2013/0046238), while disclosing an injection device, housing, plunger, actuation mechanism, trigger mechanism, plunger velocity regulator with cam surface, and coupling member, does not disclose or render obvious, alone or in combination with the other prior art of record, the “plunger axially connected to the cam member by a releasable coupling comprising interconnecting engagement features on the plunger and the cam member, wherein the cam member comprises a resilient portion that causes release of the cam member from the plunger” as claimed in the amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 2-15 depend upon Claim 1, and are therefore allowable.
Claim 16, the closest prior art on record, Edhouse et al., (US 2013/0046238), while disclosing an injection device, housing, plunger, actuation mechanism, intermediate drive member, first and second drive spring, trigger mechanism, plunger velocity regulator with cam surface, and coupling member, does not disclose or render obvious, alone or in combination with the other prior art of record, the “plunger releasably coupled to the intermediate drive member by interconnecting engagement features on the plunger and the intermediate drive member, and wherein the intermediate drive member comprises a resilient portion that causes release of the intermediate drive member from the plunger” as claimed in the amended Claim 16. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 17-18 depend upon Claim 16, therefore are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783